Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2009 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 53113 Bonn, Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-FxForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of YesoNox This report is deemed submitted and not filed pursuant to the rulesand regulations of the Securities and Exchange Commission. Deutsche Telekom 1. Quartal Deutsche Telekom at a glance. Q1 2009 millions of€ Q1 2008 millions of€ Change % FY 2008 millions of € Net revenue 15,902 14,978 6.2 61,666 Domestic 6,943 7,254 (4.3) 28,885 International 8,959 7,724 16.0 32,781 EBIT (profit from operations) 244 2,298 (89.4) 7,040 Special factors affecting EBITa (1,673) 269 n.a. (1,780) Adjusted EBITa 1,917 2,029 (5.5) 8,820 Adjusted EBIT margina (%) 12.1 13.5 14.3 Profit (loss) from financial activities (742) (677) (9.6) (3,588) Profit (loss) before income taxes (498) 1,621 n.a. 3,452 Depreciation, amortization and impairment losses (4,698) (2,657) (76.8) (10,975) EBITDAb 4,942 4,955 (0.3) 18,015 Special factors affecting EBITDAa,b 130 269 (51.7) (1,444) Adjusted EBITDAa,b 4,812 4,686 2.7 19,459 Adjusted EBITDA margina,b (%) 30.3 31.3 31.6 Net profit (loss) (1,124) 924 n.a. 1,483 Special factorsa (1,779) 174 n.a. (1,943) Adjusted net profita 655 750 (12.7) 3,426 Earnings per share/ADSc, basic/diluted (€) (0.26) 0.21 n.a. 0.34 Cash capexd (2,611) (1,792) (45.7) (8,707) Net cash from operating activities 2,801 3,331 (15.9) 15,368 Free cash flow (before dividend payments)e 251 1,629 (84.6) 7,033 Equity ratiof (%) 31,2 34,0 32,3 Net debte 42,833 35,894 19.3 38,158 Number of employees at balance sheet date Mar. 31, 2009 Dec. 31, 2008 Change Mar. 31, 2009/ Dec. 31, 2008 % Mar. 31, 2008 Change Mar. 31, 2009/ Mar. 31, 2008 % Deutsche Telekom Group 260,798 227,747 14.5 237,757 9.7 Non-civil servants 228,928 195,634 17.0 202,586 13.0 Civil servants 31,870 32,113 (0.8) 35,171 (9.4) Number of fixed-network and mobile customers Mar. 31, 2009 Dec. 31, 2008 Change Mar. 31, 2009/ Dec. 31, 2008 % Mar. 31, 2008 Change Mar. 31, 2009/ Mar. 31, 2008 % Fixed-network linesg,h (millions) 40.3 41.1 (1.9) 43.6 (7.6) Broadband linesi,h (millions) 17.0 16.7 1. 15.7 8.3 Mobile customersj (millions) 148.4 147.6 0.5 139.0 6.8 a For a detailed explanation of the special factors affecting EBIT, adjusted EBIT, the EBIT margin, and the special factors affecting EBITDA, adjusted EBITDA, the adjusted EBITDA margin and special factors affecting profit/loss after income taxes and the adjusted net profit, please refer to “Reconciliation of pro forma figures,” page 62 et seq. b Deutsche Telekom defines EBITDA as profit/loss from operations before depreciation, amortization and impairment losses. c One ADS (American Depositary Share) corresponds to one ordinary share of Deutsche Telekom AG. d Investments in property, plant and equipment, and intangible assets (excluding goodwill) as shown in the cash flow statement. e For detailed information and calculations, please refer to “Reconciliation of pro forma figures,” page 65. f Based on shareholders’ equity excluding amounts earmarked for dividend payments, which are treated as current liabilities. g Lines in operation. Telephone lines excluding internal use and public telecommunications, including wholesale services. Approximately 160,000 business customers have been included in the Broadband/Fixed Network operating segment since January 1, 2009. The presentation of the number of lines has been adjusted to reflect the business model of the Broadband/Fixed Network operating segment. For the purposes of equal treatment, internal use by the System Solutions segment is no longer included in the presentation of the number of lines. Prior-year figures have been adjusted accordingly. h From February 2009, the fixed-network business of OTE Greece and Romtelecom (Romania) is included in the Broadband/Fixed-Network operating segment. Prior-year comparatives have been adjusted on a pro forma basis. i Broadband lines in operation, including Germany and Southern and Eastern Europe. j Number of customers of the fully consolidated mobile communications companies of the Mobile Communications Europe (including Virgin Mobile) and Mobile Communications USA segments. From February 2009, the mobile communications business of COSMOTE (entity of the OTE group) in Greece, Romania, Bulgaria and Albania is included in the Mobile Communications Europe operating segment. Prior-year comparatives have been adjusted on a pro forma basis. Deutsche Telekom 1. Quartal Developments in the Group. Net revenue for the first quarter of 2009 was EUR15.9billion compared with EUR15.0billion for the prior-year period. Domestic net revenue was EUR6.9billion compared with EUR7.3billion in the first quarter of 2008. International net revenue increased year-on-year from EUR7.7 billion to EUR9.0 billion. At EUR4.9 billion, Group EBITDA was at the same level as in the first quarter of 2008. Group EBITDA adjusted for special factors1 increased slightly from EUR4.7billion in the first quarter of 2008 to EUR4.8billion. The loss in the first quarter of 2009 amounted to EUR0.9billion compared with a profit of EUR1.1 billion for the first quarter of 2008. This was the result of an impairment loss recognized on the goodwill of the cash generating unit T-Mobile UK in the Mobile Communications Europe operating segment. Net profit adjusted for special factors1 decreased to EUR0.7billion compared with EUR0.8billion in the first quarter of 2008. Free cash flow2 before dividend payments was at EUR0.3 billion compared with EUR1.6 billion in the first quarter of 2008. This decrease was primarily attributable to higher capital expenditure. Net debt3 increased by EUR4.7 billion compared with the end of 2008 to EUR42.8 billion. Net debt increased by EUR4.3 billion due to the full consolidation of OTE for the first time. 1 For a detailed explanation of the special factors affecting EBITDA, adjusted EBITDA, special factors affecting profit/loss after income taxes and adjusted net profit, please refer to “Reconciliation of pro forma figures,” page 62 et seq. 2 For the calculation of free cash flow, please refer to “Reconciliation of pro forma figures,” page 65. 3 For detailed information and calculations, please refer to “Reconciliation of pro forma figures,” page 66. Deutsche Telekom 1. Quartal T-Share price performance. Performance of the T-Share, Jan.1 – Mar. 31, 2009. Mar. 31, 2009 Mar. 31, 2008 Dec. 31, 2008 Xetra closing prices (€) Exchange price at the balance sheet date 9.35 10.55 10.75 Quarterly high 11.39 15.55 11.87 Quarterly low 9.07 10.48 9.00 Weighting of the T-Share in major stock indexes DAX 30 (%) 7.5 4.6 7.2 Dow Jones Europe STOXX Telecommunications© (%) 10.4 8.5 10.8 Market capitalization (billions of €) 40.9 46.2 46.9 Shares issued (millions) 4,361.32 4,361.31 4,361.32 The financial and economic crisis kept a firm hold on the equity markets in the first quarter of 2009. The economies of the major industrialized countries are in recession. The world’s main stock markets continued to retreat in the first quarter of 2009, but managed to shake off their quarterly lows toward the end of March 2009. The DAX lost approximately 15.1percent in the first quarter of 2009, the STOXX50 12.9percent, the Dow Jones Industrial Average index 13.3percent, and the Japanese NIKKEI225 index around 9.8percent. The stocks of European telecommunications companies performed slightly better than their respective national indexes in the first quarter of 2009. The Dow Jones Europe STOXX Telecommunications sector index lost around 9.2percent in the first quarter of 2009. The T-Share recorded its quarterly high of EUR11.39 on January5, 2009 before losing ground together with the sector and the DAX to close the period at EUR9.35 on March31, 2009. The share posted its first-quarter low of EUR9.07 on February25, 2009. Over the quarter, the Deutsche Telekom share lost around 13percent. Corporate governance. In the Declaration of Conformity released on December 4, 2008 pursuant to §161 of the German Stock Corporation Act, the Supervisory Board and Board of Management of Deutsche TelekomAG declared that, in the period since submission of the previous declaration of conformity, Deutsche TelekomAG had complied, without exception, with the recommendations of the Government Commission for the German Corporate Governance Code published on July20, 2007 and, without exception, with the recommendations published on August 8, 2008. The full text of the Declaration of Conformity can be found on the Deutsche Telekom website (www.telekom.com) under Investor Relations in the Corporate Governance section. Deutsche TelekomAG shares are listed as American Depositary Shares (ADSs) on the New York Stock Exchange (NYSE). As a result, Deutsche Telekom is subject to NYSE listing rules as well as to U.S. capital market legislation, in particular the Sarbanes-Oxley Act of 2002 and associated regulations of the Securities and Exchange Commission (SEC) for listed foreign entities. A general summary of the main differences between German corporate governance rules and those of the NYSE that apply to listed companies is included in Deutsche Telekom’s Annual Report on Form 20-F for the 2008 financial year, which is available on the Deutsche Telekom website (www.telekom.com) under Investor Relations in the Publications section. This summary can also be found on the Deutsche Telekom website (www.telekom.com) under Investor Relations in the Corporate Governance section. Deutsche Telekom 1. Quartal Interim Group management report. Highlights. Events in the first quarter of 2009. Group. Transfer of approximately 160,000 business customers from the Systems Solutions operating segment in Germany to the Broadband/Fixed Network operating segment. To implement its “Focus, fix and grow” strategy, Deutsche Telekom transferred some 160,000 business customers from T-Systems to the Broadband/Fixed Network operating segment under the umbrella of T-Home, Sales& Service with effect from January1, 2009. By bundling its operations in the new Deutsche Telekom Business Customers business unit, Deutsche Telekom is striving to boost demand among the 160,000 business customers for mainly standardized telecommunications and business products – around 90percent of which are already produced by T-Home – by offering a competitive, customer-oriented range of services from a single source. The new Deutsche Telekom Business Customers business unit serves small, medium-sized and larger enterprises, focusing on sales and support of standardized telecommunications products and solutions. The new unit is responsible for all sales functions necessary to serve customers as well as the areas of product management and maintenance, upstream services management, appropriate support functions and the necessary operational basis. As a full service partner for information and communication technology (ICT) solutions, T-Systems is focusing on business with around 400 national and international corporate customers. The strategic business unit is also the first point of contact for public-sector customers and the healthcare sector. At the same time, the Business Customers operating segment was renamed Systems Solutions. Impairment of goodwill at T-Mobile UK. Depreciation, amortization and impairment losses in the Group increased due to an impairment loss of EUR1.8 billion recognized on the goodwill of the cash generating unit T-Mobile UK in the Mobile Communications Europe operating segment in the first quarter of 2009. Events or circumstances that resulted in this impairment loss primarily include the major economic slowdown and more intense competition in the United Kingdom. Lower roaming revenues and newly introduced regulation of roaming and termination charges had a negative impact on revenue. Increased termination charges for the use of third-party mobile communications networks and high levels of expenditure for customer acquisition and retention resulted in increases in the cost base. Issuances in the first quarter of 2009. On January20, 2009, Deutsche TelekomAG issued a Eurobond with a volume of EUR2 billion through its financing arm Deutsche Telekom International Finance B.V. The eight-year bond has a coupon of 6percent. Deutsche Telekom also issued promissory notes for an amount of EUR0.2billion with terms of seven to ten years. OTE: Implementation of the shareholders’ agreement on February6, The changes to OTE’s Articles of Incorporation necessary for full implementation of the shareholders’ agreement were approved at the extraordinary shareholders’ meeting of OTE on February 6, 2009. Consequently, Deutsche Telekom has taken control of 50percent plus two voting shares and therefore the company’s financial and operating policies. Upon implementation of the shareholders’ agreement on February 6, 2009, OTE is no longer included using the equity method, but fully consolidated for the first time. Three-way approach to human resources planning – hiring, restructuring and reduction. Deutsche Telekom AG’s human resources planning in 2009 will focus more sharply on three elements: hiring, restructuring, and reduction. Socially responsible staff reduction will continue in 2009 on the same scale as in recent years. This will essentially be implemented by means of voluntary redundancies as well as partial and early retirement. Depending on developments in the individual business segments, Deutsche Telekom is planning to create up to 3,500 new jobs in Germany at the same time. The focus will be on technology, science, and business graduates, as well as internally trained junior staff. Around 1,200 new employees were hired permanently in the first quarter of 2009. Deutsche Telekom AG, Germany’s largest training provider, will also offer some 3,600 young people the opportunity to begin a vocational training program in the Group in 2009 despite the economically difficult times. Internationally, the HR structure of the Deutsche Telekom Group is predominantly influenced by the first-time full consolidation of OTE, whose approximately 33,600 full-time equivalents (FTEs) were integrated into the Group’s workforce in February 2009. 2009 collective bargaining at Deutsche Telekom AG and the service companies Deutsche Telekom Netzproduktion, Deutsche Telekom Technischer Service, and Deutsche Telekom Kundenservice. On March13, 2009, the negotiating parties reached an agreement in the arbitration proceedings governing 2009 collective bargaining for employees at Deutsche Telekom and its service companies that was ratified by the corresponding committees of the unions and employers: Salaries for employees at Deutsche Telekom and its service companies will gradually increase over a period of 24 months by a total of 5.5percent. Pay will rise by 3 percent with retroactive effect as of January1, 2009 and by an additional 2.5percent the following year. In addition, protection from compulsory redundancy has been extended by another year. Pay-scale employees at Deutsche TelekomAG are guaranteed jobs up until the end of 2010, while their counterparts in the service companies have job security until the end of 2013. A year’s extension has also been agreed for the commitment not to sell the service companies, now until the end of 2011. Those employees of the service companies who personally contributed to the companies’ improved cost efficiency by taking a pay cut negotiated with ver.di in 2007 as part of the process of establishing the service companies will receive an additional top-up of 3.1percent, comprising 2percent initially for 2009, and a further 1.1percent for 2010. All other pay-scale employees in the service companies will receive a pay rise of 3percent for 2009 and 2.5 percent for 2010. In cases where the gross increase for 2009 is less than EUR840, the difference will be offset by a one-time payment. Part-time staff will receive proportionate amounts. Furthermore, the parties to the negotiations agreed to raise the monthly remuneration for trainees for 2009 and 2010. Pay in technology jobs will rise by EUR25, in retail and dialog marketing by EUR30. In addition, the subsistence allowance for trainees who are not able to commute each day between their homes and work is being increased from EUR150 to EUR180. Arbitration proceedings succeeded in agreeing a differentiated solution that is tailored to the varying needs of employees, while at the same time taking the companies’ economic requirements and budget restrictions into account. The two-year term will create certainty and security for customers, employees and the companies alike. Deutsche Telekom 1. Quartal Mobile Communications Europe. Mobilization of the Internet through the launch of high-performance premium handsets and positioning as an innovative music provider. In the first quarter of 2009, T-Mobile continued to push ahead with the launch of innovative handsets for the mobile Internet. Following the resounding success of the marketing of the Apple iPhone 3G last year in virtually all T-Mobile countries across Europe, the iPhone3G was rolled out in Macedonia, Montenegro, Greece and Bulgaria in March 2009. In addition, having already launched the T-Mobile G1, the world’s first Android-based mobile phone, in the United States and the United Kingdom, T-Mobile continued to roll it out in other European markets: in Austria, the Czech Republic, and the Netherlands on January1, 2009, then in Germany and Poland in February 2009. T-Mobile also built up additional expertise in the area of mobile Internet offerings, positioning itself as an additional music provider in Germany in March 2009 when it launched the new music portal “t-mobilemusic.de.” T-Mobile wins awards in key European markets. In January 2009, T-Mobile UK ranked first in nine out of thirteen categories in a survey on the use of mobile broadband services conducted by market research institute YouGov. The first place awards included the fastest web-browsing experience and the best mobile broadband network. T-Mobile’s subsidiary PTC was voted Company of the Year 2008 by Mobile Internet magazine and also came first in the two other categories of network quality and quality of service. New partnership in Poland strengthens market position. T-Mobile’s subsidiary PTC entered into a partnership with Biedronka, a leading, fast-growing retail company in Poland. As a result, PTC is now able to market its mobile services in over 1,350 Biedronka stores. Mobile Communications USA. T-Mobile USA reclaimed highest rank for wireless customer care. On February 4,2009, the Mobile Communications USA operating segment was ranked highest in wireless customer care performance by J.D. Power and Associates. Winning this award in seven of the last eight reporting periods continues to demonstrate the strong and successful focus on customer service at Mobile Communications USA. T-Mobile webConnect™ laptop stick. On March 25, 2009, the Mobile Communications USA operating segment launched the T-Mobile webConnect™ USB laptop stick, providing customers with seamless connectivity to the Internet on the go via Wi-Fi or T-Mobile USA’s 3G wireless broadband service. Broadband/Fixed Network. Load family leads the German download market. The market research company GfK Panel Services studies Germany’s download market for its annual GfK Commercial Download Monitor report and identifies the top providers. Gamesload, Softwareload, and Videoload took the top spots in the ranking of the most successful download portals in 2008: Gamesload is the most successful games download portal, Softwareload the best vendor-neutral provider of software downloads, and Videoload the leading video-on-demand provider for film downloads in Germany. Musicload also held on to its lead. GfK’s “communication tracking” in March2009 once again identified Musicload as Germany’s best-known music download portal. Deutsche Telekom 1. Quartal New business products for fast Internet and location networking. Deutsche Telekom is systematically expanding its offering for connected working among business customers. At CeBIT 2009, new products and services were presented for fast, secure Internet connection, high-performance link-up of local area networks (LANs), and low-cost voice communications. What all these solutions have in common is that they enhance communications with customers and business partners as well as cooperation between locations, thus significantly improving the competitiveness of companies. Systems Solutions. Major international contract: Linde AG commissions Deutsche Telekom subsidiary to provide data center and storage services. T-Systems and Linde AG have signed a contract for pan-European computing center and storage services. This large-scale contract has a three-digit million volume and will run for seven years. It constitutes a further milestone in the international growth strategy of Deutsche Telekom’s corporate customers arm. The contract strengthens T-Systems’ position in the manufacturing industry. Under the new contract, Linde will procure and pay for its future data center and storage services in a dynamic way that is fully tailored to current needs and its own business processes. T-Systems links up branches of REWE Group in Germany. T-Systems is linking up the German operations of the REWE Group with corporate headquarters in Cologne via a virtual private network (VPN). The new network solution will serve almost all companies in this group, which in addition to the REWE supermarkets includes the discount retailer Penny, Pro Markt, toom hypermarkets and beverage stores, as well as the former Extra department stores. Under the contract, T-Systems will also incorporate the tourism arm of the REWE Group with its 900 DER and Atlas travel agencies in the network. The VPN solution will enable the REWE Group to process both receipt and planning data online in the central merchandise management system. The stores connected to the network will place all orders online. T-Systems secures public-sector contracts in the first quarter of 2009. T-Systems secured public-sector contracts in the first quarter of 2009. Following a Europe-wide invitation to tender, the Ministry of Finance of North Rhine-Westphalia awarded Deutsche Telekom’s systems solutions arm the contract for introducing a new budgeting and accounting system. The eight-year contract has a volume in the high double-digit million range. T-Systems also won a contract worth around EUR0.1 billion in Baden-Württemberg. The Deutsche Telekom subsidiary will install and provide support for new PCs and printers at the office workstations of the Ministry of Justice, the Ministry of Science, public prosecutors’ offices, courts, the penal system, and other selected regional public authorities. In March2009, T-Systems won another contract in North Rhine-Westphalia for operation of the state administration network and the tax office and police special networks. The contract has a volume of over EUR50 million and a four-year term with options for extensions. In addition, T-Systems is establishing and operating the backbone of future online communication for public administration in Germany. The DOI network connects the communications networks of national, regional and local governments across the country, as well as linking them to the European administration network TESTA. T-Systems and Cognizant manage software applications for Continental AG. The partnership between T-Systems and Cognizant continues to bear fruit. Both companies assumed responsibility for the stable operation of the application landscape in the research and development department of Continental’s tire divisions in Hanover at the beginning of 2009. The agreement has a term of three years. Cognizant is providing a considerable proportion of the application management services from India. Deutsche Telekom 1. Quartal Overall economic situation/industry situation. Global economic development. The global economy is in recession. The pronounced economic slowdown that became apparent in spring 2008 impacted the economies of industrialized countries and also those of countless emerging markets in the first quarter of 2009. Household consumption has fallen in real terms in many industrialized countries. The situation on the labor markets has worsened perceptibly, with unemployment rates increasing significantly in many industrialized nations. The Kiel Institute for the World Economy believes that winter 2008/2009 was the first time since the 1930s that the global economy experienced a recession affecting every region in the world. Overall economic risks. In recent months, there has been a further marked easing of inflationary pressure. The main risks for the global economy are still the scale and duration of the economic crisis as well as the possible effects of escalating national debt resulting from numerous economic stimulus packages. Economic history shows that recessions caused by real estate and bank crises tend to be deeper and, above all, more difficult to overcome than recessions not triggered or driven by such problems. Outlook. The Kiel Institute for the World Economy expects the global economy to shrink by 0.8percent in 2009. The International Monetary Fund (IMF) is also forecasting contraction of between 0.5 and 1.0percent for the global economy this year as well as a downturn of 4.2percent in the euro zone and 2.8percent in the United States. The IMF expects the German economy to contract by 5.6percent in 2009. The spring report of the leading economic research institutes forecasts that growth in Germany will decline by 6percent in 2009. For countries in Eastern Europe, the IMF is predicting that economic output will decline by 3.7percent this year. The IMF expects the global economy to pick up in 2010 and is predicting growth of 1.9percent. In their spring report, leading economic research institutes forecast a minus of 0.5percent for Germany in 2010. Telecommunications market. The price index for telecommunications services in Germany issued by the Federal Statistical Office points to a further reduction in consumer prices in the first quarter of 2009. The consumer price index for fixed network and Internet decreased to 93.6 in March2009, compared with 96.6in March 2008. The consumer price index for mobile communications decreased from 88.3 in March2008 to 85.6 (base: 100 in 2005). Deutsche Telekom 1. Quartal Regulatory situation. Abuse proceedings relating to minimum contract terms discontinued. On January6, 2009, the Federal Network Agency decided to discontinue the abuse proceedings filed by HanseNet Telekommunikation GmbH relating to the contract terms of Deutsche Telekom’s Call & Surf packages. The Federal Network Agency determined that there were no viable reasons to justify shortening the contract terms. Order to allow access to cross-connect cabinets. In a decision on March3, 2009, the Federal Network Agency ordered Deutsche Telekom to grant its competitors access to the unbundled local loop line also at new cross-connect cabinets, subject to certain conditions. Draft regulatory order on telephone lines. The Federal Network Agency published a draft regulatory order on the market for telephone lines on March18, 2009. One requirement imposed by the draft order is that call-by-call and preselection also be allowed for all-IP lines. A final ruling is expected in the second quarter of 2009. Federal Network Agency approves rates for unbundled local loop lines. The Federal Network Agency approved new rates for the unbundled local loop (ULL) line on March31, 2009. The ULL will now cost EUR10.20 per month – down from EUR10.50. A rate of EUR7.21 was agreed for the ULL to which access is provided in the street cabinet. These rates apply for a period of two years starting on April1, 2009. The weighted average cost of capital (WACC) used for the regulation of rates was also reduced in the process from 8.07 percent in real terms to 7.19 percent. Mobile termination rates in Germany. On March31, 2009, the Federal Network Agency approved new rates for termination of calls in the four German mobile communications networks. From April1, 2009, the rates applicable to T-Mobile and Vodafone were thus reduced from 7.92 ct/min to 6.59 ct/min, while the rates applicable to E-Plus and O2 were reduced from 8.8 ct/min to 7.14 ct/min. This narrowed again the gap between the rates for the D and E networks in both absolute and relative terms. The new mobile termination rates have been approved until November30, 2010, increasing the term compared with the previous rate ruling from 16 to 20 months. Key elements paper on the digital dividend – auction. On March16, 2009, the Federal Network Agency published its key elements paper on awarding usage rights of the spectrum: There are plans to award 6 spectrum blocks of 2.5 MHz each for nationwide use. The spectrum will be auctioned together with frequencies from the 2.6GHz, 2.1GHz, and 1.8GHz bands. The award procedure is expected to start at the end of 2009. Flexible GSM license (refarming). The
